COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00316-CV


JOY NALL                                                            APPELLANT

                                        V.

CLOVER HILL APARTMENTS                                                APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On September 10, 2010, and September 27, 2010, we notified appellant,

in accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid. See Tex. R. App. P. 42.3(c). On

October 27, 2010, we called the phone number that appellant listed on her notice

of appeal, but the phone number is no longer in service. We also contacted the



      1
       See Tex. R. App. P. 47.4.
trial court clerk and verified that the trial court has the same address as our court

and that there is not a forwarding address for appellant.

      Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.




                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 4, 2010




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2